DETAILED ACTION
Summary
Claims 1-4, 6, 8-16, 18, 20-22, and 107-110 are pending in the application. Claims 6 and 107-108 are rejected under 35 USC 112(b). Claims 1-4, 6, 8-16, 18, 20-22, and 107-110 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 107-108 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the surface of the body portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as “a surface”.
The term “relatively non-stretchable” in claims 107 and 108 is a relative term which renders the claim indefinite. The term “relatively non-stretchable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how stretchable something could be and still be considered “relatively non-stretchable”. Clarification is required.
Claims 107 and 108 recites “and is a at least one of a relatively non-stretchable but flexible fabric, web, or non-woven material”. It is not clear if the “is” is referring to the compressive material or the wearable device. Clarification is required. For the purposes of examination, the “is” will be interpreted as referring to the compressive material.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8, 10-11, 13-16, 20, 21 and 107-110 are rejected under 35 U.S.C. 103 as being unpatentable over Majewski et al. (U.S PGPub 2016/0166219 A1) in view of Mann et al. (U.S Patent 5,800,351).
Regarding Claim 1, Majewski teaches a medical detecting system (Abstract) comprising: 
a wearable structure (Fig. 3B, 100) for wearing on a body portion of a subject [0030]; 
one or more radiation detectors (Fig. 2A, 203) (scintillator) [0023] coupled to the wearable structure (Fig. 1B, 103) [0018] such that the one or more radiation detectors are positioned proximate to the body portion (Fig. 3B, 100 is proximate 106) (Fig. 1B, 103 (detectors) are proximate 106) [0019] and distanced from a skin of the body portion of the subject (Fig. 1B, 106) when the wearable structure is worn by the subject (Fig. 1B, the detectors 103 are on a helmet and mounted on an inner liner. Therefore, the detectors are distanced from a surface by at least the thickness of the liner/helmet) [0022], 
wherein the one or more radiation detectors detect radiation emitted from within the body portion [0021] (scintillators detect radiation emitted from the patient during a PET procedure [0018]); and
one or more spacers associated with the one or more radiation detectors and disposed between the one or more radiation detectors and the skin of the body portion (Fig. 1B) (inner liner that the detectors (103) are disposed on can be considered spacer) when the wearable structure is worn by the subject [0022].
While Majewski states the radiation detectors should be as close to the head as possible, and that they should be mounted on an adjustable spacer [0023] which is tight to the head [0018]-[0019], Majewski is silent regarding wherein the wearable structure is configured to bias the one or more radiation detectors and spacers against the body portion.
Mann teaches a wearable medical detector (Abstract). This system uses contains an adjustable strap which can be tightened to compress the detectors into the scalp (Col 4, lines 13-23) (Col 5, lines 46-50).
It would have been obvious to one of ordinary skill in the art to obtain the tight fit of the detectors and spacers with the patient’s body, as taught by Majewski, by biasing the detectors and spacers against the body portion, as taught by Mann, as this provides a method for mounting detectors to the patient’s scalp that is comfortable to wear for extended periods, as recognized by Mann (Col 2, lines 14-17).
Regarding Claim 2, the combination teaches the invention as claimed. Majewski further discloses wherein the wearable structure is at least one of a helmet (Fig. 1B) [0022].
Regarding Claim 3, the combination teaches the invention as claimed. Majewski further discloses wherein the body portion of the subject includes at least a portion of one or more of the subject's head (Fig. 1B, 106) [0022].
Regarding Claim 4, the combination teaches the invention as claimed. Majewski further discloses wherein the one or more radiation detectors are disposed within the wearable structure [0022] (between inner liner and outer shell).
Regarding Claim 8, the combination teaches the invention as claimed. Majewski further discloses wherein at least one of the one or more radiation detectors are located on a top of the subject's head when the wearable structure is worn by the subject (Fig. 1B, 103 are clearly on top of head) [0019]. 
Regarding Claim 9, the combination teaches the invention as claimed. Majewski appears to teach wherein the one or more radiation detectors are centered at Cz or Pz in a 10-20 EEG layout (Fig. 1B+1D) [0019].

    PNG
    media_image1.png
    797
    332
    media_image1.png
    Greyscale

While it appears the radiation detectors are centered at Cz, Majewski does not explicitly teach that the detectors are centered are Cz. However, it appears that the detectors are centered at Cz. It therefore would have been obvious to one of ordinary skill in the art before the effective filing date to center the detectors at Cz through routine optimization in determining the optimal locations/configuration of the semi-spherical geometry to determine he configuration with highest sensitivity, as recognized by Majewski [0019].
Regarding Claim 10, the combination teaches the invention as claimed. Majewski further discloses wherein at least one of the one or more radiation detectors are located above the subject's ears and between a temple and a rear of the subject's head when the wearable structure is worn by the subject (Fig. 1B, 103 above the ear and between the temple and back of head) [0019].
Regarding Claim 11, the combination teaches the invention as claimed. Majewski further discloses wherein the one or more radiation detectors are disposed on a portion of the wearable structure corresponding to a region including F3, C3, and P3 and F4, C4, and P4 in a 10-20 EEG layout (One of ordinary skill would recognize a region which includes the F3, C3, P3, F4, C4, and P4 electrodes could be the entire top of the head. Fig. 1B, 103 shows the radiation detectors on the top of the head [0019]).
Regarding Claim 13, Majewski teaches a method (Abstract) comprising:
positioning a wearable structure (Fig. 3B, 100) on a body portion of a subject [0030], 
wherein positioning the wearable structure also positions one or more radiation detectors (Fig. 2A, 203) (scintillator) [0023] and one or more spacer associated with the one or more radiation detectors against the body portion [0022];
wherein the one or more spacers are disposed between the one or more radiation detectors and a skin of the body portion of the subject (Fig. 1B) (inner liner that the detectors (103) are disposed on can be considered spacer)
maintaining a distance between the one or more radiation detectors and a surface of the body portion of the subject (Fig. 1B, 106) (Fig. 1B, the detectors 103 are on a helmet and mounted on an inner liner. Therefore, the detectors are distanced from a surface by at least the thickness of the liner/helmet) [0022]; and 
detecting radiation emitted from within the body portion using the one or more radiation detectors [0021] (scintillators detect radiation emitted from the patient during a PET procedure [0018]).
While Majewski states the radiation detectors should be as close to the head as possible, and that they should be mounted on an adjustable spacer [0023] which is tight to the head [0018]-[0019], Majewski is silent regarding biasing the one or more radiation detectors and one or more spacers against the body portion.
Mann teaches a wearable medical detector (Abstract). This system uses contains an adjustable strap which can be tightened to compress the detectors into the scalp (Col 4, lines 13-23) (Col 5, lines 46-50).
It would have been obvious to one of ordinary skill in the art to obtain the tight fit of the detectors and spacers with the patient’s body, as taught by Majewski, by biasing the detectors and spacers against the body portion, as taught by Mann, as this provides a method for mounting detectors to the patient’s scalp that is comfortable to wear for extended periods, as recognized by Mann (Col 2, lines 14-17).
Regarding Claim 14, the combination teaches the invention as claimed. Majewski further discloses wherein the wearable structure is at least one of a helmet (Fig. 1B) [0022].
Regarding Claim 15, the combination teaches the invention as claimed. Majewski further discloses wherein the body portion of the subject includes at least a portion of one or more of the subject's head (Fig. 1B, 106) [0022].
Regarding Claim 16, the combination teaches the invention as claimed. Majewski further discloses positioning at least a portion of the wearable structure (Fig. 1B, helmet under 103) between the one or more radiation detectors and the surface of the body portion to maintain the distance between the one or more radiation detectors and the surface of the body portion [0022] (the helmet would maintain the distance between the detectors and the surface of the subject).
Regarding Claim 20, the combination teaches the invention as claimed. Majewski further discloses positioning at least one of the one or more radiation detectors on a top of the subject's head when the wearable structure is worn by the subject (Fig. 1B, 103 are clearly on top of head) [0019]. 
Regarding Claim 21, the combination teaches the invention as claimed. Majewski further discloses positioning at least one of the one or more radiation detectors above the subject's ears and between a temple and a rear of the subject's head when the wearable structure is worn by the subject (Fig. 1B, 103 above the ear and between the temple and back of head) [0019].
Regarding Claim 107, the combination teaches the invention as claimed. Majewski fails to explicitly teach wherein the wearable structure is made of a compressive material and is at least one of a relatively non-stretchable but flexible fabric, web, or non-woven material.
Mann teaches that the wearable structure is made of a compressive material, and it is at least one of a relatively non-stretchable but flexible fabric or non-woven material (Col 4, lines 13-23). 
It would have been obvious to one of ordinary skill in the art to modify the combination of references so the wearable structure is made of a compressive material and is a relatively non-stretchable but flexible fabric or non-woven material, as taught by Mann, as this provides a method for mounting detectors to the patient’s scalp that is comfortable to wear for extended periods, as recognized by Mann (Col 2, lines 14-17).
Regarding Claim 108, the combination teaches the invention as claimed. Majewski fails to explicitly teach wherein the wearable structure is made of a compressive material and is at least one of a relatively non-stretchable but flexible fabric, web, or non-woven material.
Mann teaches that the wearable structure is made of a compressive material, and it is at least one of a relatively non-stretchable but flexible fabric or non-woven material (Col 4, lines 13-23). 
It would have been obvious to one of ordinary skill in the art to modify the combination of references so the wearable structure is made of a compressive material and is a relatively non-stretchable but flexible fabric or non-woven material, as taught by Mann, as this provides a method for mounting detectors to the patient’s scalp that is comfortable to wear for extended periods, as recognized by Mann (Col 2, lines 14-17).
Regarding Claim 109, the combination of references teaches the invention substantially as claimed. While Majewski teaches the spacer is placed against the skin [0022], Majewski it silent regarding wherein the one or more spacers are configured to apply a pressure to the skin of the body portion.
Mann teaches a wearable medical detector (Abstract). This system uses contains an adjustable strap which can be tightened to compress the detectors into the scalp (i.e. apply pressure to the scalp) (Col 4, lines 13-23) (Col 5, lines 46-50).
It would have been obvious to one of ordinary skill in the art to obtain the tight fit of the detectors and spacers with the patient’s body, as taught by Majewski, applying pressure to the skin, as taught by Mann, as this provides a method for mounting detectors to the patient’s scalp that is comfortable to wear for extended periods, as recognized by Mann (Col 2, lines 14-17).
Regarding Claim 110, the combination of references teaches the invention substantially as claimed. While Majewski teaches the spacer is placed against the skin [0022], Majewski it silent regarding wherein the one or more spacers are configured to apply a pressure to the skin of the body portion.
Mann teaches a wearable medical detector (Abstract). This system uses contains an adjustable strap which can be tightened to compress the detectors into the scalp (i.e. apply pressure to the scalp) (Col 4, lines 13-23) (Col 5, lines 46-50).
It would have been obvious to one of ordinary skill in the art to obtain the tight fit of the detectors and spacers with the patient’s body, as taught by Majewski, applying pressure to the skin, as taught by Mann, as this provides a method for mounting detectors to the patient’s scalp that is comfortable to wear for extended periods, as recognized by Mann (Col 2, lines 14-17).

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Majewski in view Mann as applied to claims 1 and 13, respectively, above, and further in view of Roth et al. (U.S PGPub 2015/0119704 A1).
Regarding Claim 6, the combination teaches the invention as claimed. Majewski is silent regarding wherein the one or more radiation detectors are maintained between 1 cm and 15 cm from the surface of the body portion.
Roth teaches a system for PET and SPECT imaging (Abstract). This system has the detectors between 1 and 15 cm for imaging [0374].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system so the radiation detectors are maintained at a distance between 1 cm and 15 cm, as taught by Roth, as this allows the system to obtain images at a desired resolution, thereby improving the imaging quality by allowing the user to choose the needed resolution, as recognized by Majewski [0129]+[0135].
Regarding Claim 18, the combination teaches the invention as claimed. Majewski is silent regarding wherein the one or more radiation detectors are maintained between 1 cm and 15 cm from the surface of the body portion.
Roth teaches a system for PET and SPECT imaging (Abstract). This system has the detectors between 1 and 15 cm for imaging [0374].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system so the radiation detectors are maintained at a distance between 1 cm and 15 cm, as taught by Roth, as this allows the system to obtain images at a desired resolution, thereby improving the imaging quality by allowing the user to choose the needed resolution, as recognized by Majewski [0129]+[0135].

Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Majewski in view Mann as applied to claims 1 and 13, respectively, above, and further in view of Czarnecki et al. (U.S Patent 9,606,245 B1).
Regarding Claim 12, the combination teaches the invention as claimed. Majewski is silent regarding the one or more radiation detectors are sensitive to radiation signals with at least two different energy levels.
Czarnecki teaches a scintillator array for imaging an emission source (Abstract). This system has scintillator which can detect energy are more than one energy level (at least two different energy levels) (Table 2, Energy resolution) (Col 6, lines 4-34) (The PET sensor energy resolution indicates a range of values that the sensor can detect (e.g. 511 keV ± 5% (10% total, so 5% in either direction) in LYSO:Ce), so the sensor can detect more than one energy level).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the scintillator of Majewski with a LYSO:Ce scintillator, as the substitution for one known scintillator with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using a LYSO:Ce scintillator are reasonably predictable.
Regarding Claim 22, the combination teaches the invention as claimed. Majewski is silent regarding s detecting at least two radiation signals with different energy levels emitted from within the body portion using the one or more radiation detectors.
Czarnecki teaches a scintillator array for imaging an emission source (Abstract). This system has scintillator which can detect energy are more than one energy level (at least two different energy levels) (Table 2, Energy resolution) (Col 6, lines 4-34) (The PET sensor energy resolution indicates a range of values that the sensor can detect (e.g. 511 keV ± 5% (10% total, so 5% in either direction) in LYSO:Ce), so the sensor can detect more than one energy level). The system necessarily detects “scatter”, which is noise at a different energy level than the desired signal energy level (Col 7, lines 3-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the scintillator of Majewski with a LYSO:Ce scintillator, as the substitution for one known scintillator with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using a LYSO:Ce scintillator are reasonably predictable.

Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claim 1 is now rejected under the combination of Majewski and Mann, as detailed above. Applicant argues that one of ordinary skill would not wat to change the “rigid structure” of Majewski because it would like affect the imaging resolution of the sensitive PET system. The Examiner disagrees. The detectors of Majewski are adjustably attached to the head [0022] in order to maintain a tight fit [0019]. Furthermore, the location of the detectors are explicitly detailed as being capable of being adjusted [0022]. There is nothing in Majewski that suggests that the system being “biased” against the skin would render the invention of inoperable. The need for a tight fit [0019], suggests the opposite; that the closer the detectors are to the head the better the invention of Majewski would function. Therefore, claim 1 is now rejected under 35 USC 103. For similar reasons, claim 13 is rejected under 35 USC 103. Dependent claims 2-4, 6, 8-12, 14-16, 18, 20-22, 107-110 remain rejected for substantially the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793